Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 4/17/2019.
	Claims 1-20 have been examined and are pending with this action.  
Drawings
  	The drawings were received on 04/17/2018 and these drawings are accepted.
Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 04/17/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15 & 17-20 are rejected under 35 U.S.C. 103 (as) as being unpatentable over Bai et al (US Pub # 2012/0108163) in view of Jiang et al (US Pub # 2019/0208387).

As per claim 4, Bai discloses a method for a connected vehicle that is a member of a vehicular micro cloud (Bai: [0036]: “At least some of the vehicle 104 must have hardware and programming for long-range communications, such as a cellular interface (not shown in detail). In one embodiment, it is from a pool of vehicles 104 equipped as such that the central server 110 identifies one or more seed, or delegate vehicles 120, 122, 124, 126 to which to seed a message for dissemination to all vehicles 104, or the select subset. Each participating vehicle 104 includes short-range communication hardware (interface, programming, etc.) for receiving and sending short-range communications, or at least receiving such communications.”), comprising: 
Examiner Note:  Each delegation zone is being interpreted as vehicular macro cloud.	
modifying an operation of a communication unit of the connected vehicle to receive, via a Vehicle-to-Everything (V2X) network, a reorganization message that includes a reorganization instruction to fulfill a resource demand of the vehicular micro cloud (Bai: [036 & 0084]: “At least some of the vehicle 104 must have hardware and programming for long-range communications, such as a cellular interface (not shown in detail). In one embodiment, it is from a pool of vehicles 104 equipped as such that the central server 110 identifies one or more seed & The central server 110 can then evaluate effectiveness of the dissemination from these types of feedback, and use the results to change (e.g., migrate one or more delegations, as described in the following section), supplement (e.g., assign the delegate role to additional vehicles and/or to non-vehicle notes), or otherwise improve the present dissemination and/or to adjust parameters of the dissemination algorithm for future disseminations.”), and
Bai does not explicitly teaches executing the reorganization instruction to incorporate one or more resources of an autonomous entity into a resource pool of the vehicular micro cloud so that the resource demand of the vehicular micro cloud is met.
	Jiang however discloses executing the reorganization instruction to incorporate one or more resources of an autonomous entity into a resource pool of the vehicular micro cloud so that the resource demand of the vehicular micro cloud is met (Jiang: [0036 & 0085]: “FIG. 5 is a block diagram illustrating an example of a hardware implementation for a scheduling entity 500 employing a processing system 514. For example, the scheduling entity 500 may be a user equipment (UE) or vehicle & One or more processors 504 in the processing system may execute software or code. Software shall be construed broadly to mean instructions, instruction sets, code to be implemented”),
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bai in view of Jiang to figure out the execution of allocate various radio resources to ranging operations in a V2X network. (Jiang: [0083]). 

Claims 1 and 13 are rejected based on rationale provided for claim 4.
As per claim 5, Bai-Jiang discloses the method of claim 4, wherein executing the reorganization instruction to incorporate the one or more resources of the autonomous entity into the resource pool of the vehicular micro cloud comprises: incorporating the autonomous entity to be a new member of the vehicular micro cloud so that the one or more resources become available to one or more other members of the vehicular micro cloud while a travel requirement of the autonomous entity is also satisfied (Jiang: [0028 & 0060]: “present disclosure are directed to device-to-device (D2D) and, more particularly, vehicle-to-vehicle (V2V) communication using a ranging protocol that provides efficient ranging-assisted vehicle positioning. Accurate vehicle location determination and positioning has many potential applications, for example, in collision avoidance and autonomous driving. Various satellite-based location determination and positioning methods may be used to determine a vehicle's location & Such V2X data may enable autonomous driving and improve road safety and traffic efficiency. For example, the exchanged V2X data or messages may be utilized by a V2X connected vehicle 302a/302b to provide in-vehicle collision warnings, road hazard warnings, approaching emergency vehicle warnings, pre-/post-crash warnings and information, emergency brake warnings, traffic jam ahead warnings, lane change warnings, intelligent navigation services, and other similar information. V2X (e.g., V2V) communication may be used for ranging operations between UEs to determine a distance between the UEs.”),
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bai in view of Jiang to figure out the execution of allocate various radio resources to ranging operations in a V2X network. (Jiang: [0083]). 
As per claim 6, Bai-Jiang discloses the method of claim 5, wherein the autonomous entity is re-routed to be physically present within a communication range of the one or more other members of the vehicular micro cloud to provide the one or more resources to the one or more other members (Jiang: [0031]: “The RAN 104 may implement any suitable wireless communication technology or technologies to provide radio access to the UE 106.”),
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bai in view of Jiang to figure out the execution of allocate various radio resources to ranging operations in a V2X network. (Jiang: [0083]). 

As per claim 8, Bai-Jiang discloses the method of claim 4, wherein the autonomous entity includes an autonomous platoon that is reorganized to meet the resource demand of the vehicular micro cloud  (Bai: [036 & 0084]: “At least some of the vehicle 104 must have hardware and programming for long-range communications, such as a cellular interface (not shown in detail). In one embodiment, it is from a pool of vehicles 104 equipped as such that the central server 110 identifies one or more seed & The central server 110 can then evaluate effectiveness of the dissemination from these types of feedback, and use the results to change (e.g., migrate one or more delegations, as described in the following section), supplement (e.g., assign the delegate role to additional vehicles and/or to non-vehicle notes), or otherwise improve the present dissemination and/or to adjust parameters of the dissemination algorithm for future disseminations.”),As per claim 9, Bai-Jiang discloses the wherein a travel path of the autonomous entity is dynamically adjusted to provide the one or more resources to the vehicular micro cloud based on one or more of the resource demand of the vehicular micro cloud and a travel requirement of the autonomous entity (Bai: [036 & 0084]: “The techniques, in some embodiments, include dynamically adjusting information-fetching mechanisms to user preferences and/or user actions, such as by remembering information-access patterns for one or more vehicles and adjusting algorithms accordingly. As an example, deadline information may be adjusted based on information obtained from a digital map of roadside units that has been communicated to the vehicle. In such a scenario, the vehicle would have knowledge about potential access points along the path that may obviate the need for cellular access.”).As per claim 10, Bai-Jiang discloses the method of claim 4, wherein a speed of the autonomous entity is adjusted to maximize a capability of the autonomous entity to provide the one or more resources to the vehicular micro cloud Bai: [036 & 0084]: “to cause the central server 110 to consider whether to select more than one delegate vehicle per zone. Variables for this consideration can include a speed with which it is desired to disseminate the message, which can be referred to as a tolerance or threshold for latency.”).As per claim 10, Bai-Jiang discloses the method of claim 4, wherein executing the reorganization instruction further comprises: modifying an operation of a vehicle control system of the connected vehicle to re-route the connected (Bai: [036 & 0084]: “At least some of the vehicle 104 must have hardware and programming for long-range communications, such as a cellular interface (not shown in detail). In one embodiment, it is from a pool of vehicles 104 equipped as such that the central server 110 identifies one or more seed & The central server 110 can then evaluate effectiveness of the dissemination from these types of feedback, and use the results to change (e.g., migrate one or more delegations, as described in the following section), supplement (e.g., assign the delegate role to additional vehicles and/or to non-vehicle notes), or otherwise improve the present dissemination and/or to adjust parameters of the dissemination algorithm for future disseminations.”).As per claim 10, Bai-Jiang discloses the method of claim 4, wherein prior to receiving the reorganization message, the method further comprises: 
determining vehicular cloud information that describes the vehicular micro cloud and determining the resource demand of the vehicular micro cloud (Bai: [0036]: “At least some of the vehicle 104 must have hardware and programming for long-range communications, such as a cellular interface (not shown in detail). In one embodiment, it is from a pool of vehicles 104 equipped as such that the central server 110 identifies one or more seed, or delegate vehicles 120, 122, 124, 126 to which to seed a message for dissemination to all vehicles 104,.”), 
Examiner Note:  Each delegation zone is being interpreted as vehicular macro cloud.
and 
modifying the operation of the communication unit to transmit, via the V2X network, a request message that includes the vehicular cloud information and the resource demand of the vehicular micro cloud
(Bai: [036 & 0084]: “At least some of the vehicle 104 must have hardware and programming for long-range communications, such as a cellular interface (not shown in detail). In one embodiment, it is from a pool of vehicles 104 equipped as such that the central server 110 identifies one or more seed & The central server 110 can then evaluate effectiveness of the dissemination from these types of feedback, and use the results to change (e.g., migrate one or more delegations, as described in the following section), supplement (e.g., assign the delegate role to additional vehicles and/or to non-vehicle notes), or otherwise improve the present dissemination and/or to adjust parameters of the dissemination algorithm for future disseminations.”).

Claims 2-3, 13-15 & 17-20 are rejection based on ration provided for claim 5-6 & 8-12 rejection. 

Allowable Subject Matter

Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SIBTE H BUKHARI/Examiner, Art Unit 2449